Citation Nr: 0737884	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial, compensable rating for chronic 
sinusitis with right deviated nasal septum.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 2002 to 
January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued in 
August 2004 in which the RO, inter alia, granted service 
connection and assigned a 0 percent (noncompensable) rating 
for chronic sinusitis with right deviated nasal septum, 
effective January 8, 2004, and denied service connection for 
a low back condition.  In December 2004, the veteran filed a 
notice of disagreement (NOD) with regard to the initial 
rating for sinusitis and denial of service connection for a 
low back condition, the RO issued a statement of the case 
(SOC) in July 2005.  The following month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  

Because the sinusitis claim on appeal involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized this claim in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In his substantive appeal (VA Form 9) received in August 
2005, the veteran requested an RO hearing and a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  Subsequently, in November 2006, the 
veteran cancelled his RO hearing.  A Travel Board hearing was 
scheduled for August 7, 2007; however, the veteran failed to 
appear on the scheduled hearing date, and no further 
communication was received from the appellant regarding the 
hearing request or his failure to appear.  

The Board's decision on the claim for service connection for 
low back disability is set forth below.  The claim for an 
initial, compensable rating for sinusitis with right deviated 
nasal septum is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the veteran has complained of low back pain, there 
is no competent medical evidence that the veteran currently 
has, or ever has had, a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection on a direct or presumptive basis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide any military records already in his 
possession.  In the February 2003 pre-rating letter, the RO 
indicated that VA would request all records held by Federal 
agencies and would make reasonable efforts to obtain private 
records, but it was still the veteran's responsibility to 
support his claim with appropriate evidence.  Clearly, this 
notice meets Pelegrini's content of notice requirements, as 
well as the VCAA's timing of notice requirement.  

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and reports of VA 
examination.  Also of record and considered in connection 
with the appeal are the veteran's written statements.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131, 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Considering the veteran's service connection claim in light 
of the above-noted legal authority, the Board finds that the 
record does not provide a basis for establishing service 
connection for a low back disability. 

The veteran asserts that his low back pains are episodic and 
should be service connected since he never had any back pain 
before joining the Army.  He is concerned that they will 
inevitably worsen over time and that he would encounter 
medical expenses that he probably would not be able to afford 
to pay.

Although service medical records reflect treatment for 
complaints of low back pain between November 2002 and March 
2003, he was not diagnosed with a low back disability in 
service.  December 2002 x-rays of the lumbar spine were 
normal.  The report of his September 2003 separation 
examination reveals normal clinical findings for the spine.  

On VA examination in February 2004, the veteran's 
musculoskeletal system was noted to be grossly intact and 
joints freely movable.  Cranial nerves II-XII were also 
grossly intact.  The veteran's coordination, gait and stance 
were noted as normal. 

During a September 2004 VA spine examination, the veteran 
reported that he has been seen for low back pain.  There was 
no apparent sensory deficit noted in the upper extremities.  
No diagnosis of a thoracic or lumbar spine disability was 
given.  

Although the veteran has complained of episodic low back 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, there is no medical evidence that veteran has, or ever 
has had, a lumbar spine disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show that the appellant has the disability 
for which service connection is sought, there can be no valid 
claim for service.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with his 
service connection claim.  The Board does not doubt the 
sincerity of the veteran's belief that he currently has back 
problems that are related to his military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions as to 
the either the nature or etiology of the veteran's low back 
complaints have no probative value.

In reaching the decision to deny the claim for service 
connection for a low back disability, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim remaining on appeal is warranted.  

An October 2003 computed tomography (CT) scan of the 
veteran's sinuses revealed focal sinus disease occluding the 
right maxillary sinus infundibulum and a slightly deviated 
right nasal septum.  The following month, the veteran 
continued to complain of pain and facial pressure.  While the 
February 2004 VA examiner noted that the veteran's sinuses 
were nontender, no further findings responsive to the 
criteria for evaluating sinusitis were provided.

In his NOD and substantive appeal, the veteran has contended 
that his sinusitis is worse than reflected by the assigned 
noncompensable rating, noting that he has continuous nasal 
discharge and crusting, that his left nostril is only 50 
percent open while his right nostril is completely 
obstructed.  Moreover, he claims to have continuous sinus 
pressure accompanied by headaches and that antibiotic 
treatments have failed. 

Given the above, the Board finds that further examination to 
obtain more contemporaneous clinical findings is warranted.  
See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA ear, nose and throat (ENT) examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim for 
higher initial rating (as the original claim will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy/ies 
of any notice(s) of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the higher rating claim.  
The RO's adjudication should include consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Fenderson decision, cited to above, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for a higher rating for 
sinusitis that is not currently of 
record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
ENT examination, by an appropriate 
physician, at an appropriate VA medical 
facility, to obtain information as to the 
severity of his service-connected 
sinusitis.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
x-rays, if deemed warranted, should be 
accomplished (with all findings made 
available to the physician prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.  

The examiner should provide specific 
clinical findings as to whether the 
veteran's sinusitis with right deviated 
nasal septum is manifested by: (a) one or 
two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; or (b) 
three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or (c) near constant sinusitis 
characterized by headaches, pain, and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  For purposes of this 
examination, an incapacitating episode 
means one that requires bed rest and 
treatment by a physician.  Additionally, 
the examiner should indicate whether the 
veteran has undergone radical surgery for 
his sinusitis and now has chronic 
osteomyelitis.

The examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for an initial, compensable rating for 
chronic sinusitis with right deviated 
nasal septum, in light of all pertinent 
evidence and legal authority.  The RO 
should document its consideration of 
whether "staged rating," pursuant to 
Fenderson, cited to above, is warranted.   

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


